Citation Nr: 1748150	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  05-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to June 4, 2004, and in excess of 50 percent as of June 4, 2004, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease (IHD), status-post myocardial infarct, ischemic cardiomyopathy, atherosclerotic heart disease with status post coronary artery bypass times two, prior to March 6, 2006; and to a rating in excess of 60 percent from March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This case comes before the Board of Veterans' Appeals Board on appeal from August 2002 and February 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2002, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective January 21, 1998.  In February 2004, the RO granted service connection for IHD, assigning a disability rating of 10 percent effective July 8, 2003.  The Veteran timely appealed the assigned ratings for both issues.

In a March 2006 rating decision, the RO increased the Veteran's PTSD disability rating to 50 percent effective June 4, 2004; and increased the Veteran's IHD to 60 percent effective March 6, 2006.  In October 2007, the RO temporarily increased the Veteran's IHD to 100 percent disabling from July 15, 2007, to November 1, 2007, with a rating of 60 percent thereafter.  In May 2013, the RO increased the Veteran's IHD to 100 percent disabling effective April 30, 2013.

In January 2014, the Board increased the Veteran's disability rating for PTSD to 30 percent from January 21, 1998, to June 4, 2004; and continued the disability rating of 50 percent from June 4, 2004.

As the Veteran has not been assigned the maximum disability ratings possible for his service-connected PTSD and IHD for the entire period on appeal, the appeal for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In April 2013 and January 2014, the Board remanded the claim for increased ratings for IHD for further development, to include obtaining missing treatment records and a new VA examination.  In August 2015, the Board remanded the claim for increased ratings for IHD for a videoconference hearing before a Veterans Law Judge.  The Veteran testified before the undersigned in November 2016, and a transcript of the hearing is associated with the claims file.  In addition, the RO obtained and associated with the claims file additional treatment records and scheduled the Veteran for a VA examination.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

In January 2014 and August 2015 decisions, the Board denied initial ratings for PTSD in excess of 30 percent prior to June 4, 2004, and in excess of 50 percent thereafter.  The Veteran appealed the Board's decisions to the United States Court of Appeals for Veterans Claims (Court) in March 2014 and in September 2015.  In March 2015 and January 2017, the Court issued Memorandum Decisions setting aside the Board's January 2014 and August 2015 denials of ratings in excess of 30 percent prior to June 4, 2004, and in excess of 50 percent as of June 4, 2004.  The remaining issues have subsequently been returned to the Board.

In August 1999, the Veteran testified before the undersigned at the RO in regards to his claim for service connection for PTSD.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  From January 21, 1998, the symptoms and overall impairment caused by the Veteran's psychiatric disability more nearly approximate occupational and social impairment with deficiencies in most areas, but do not approximate total and social impairment.

2.  Prior to March 6, 2006, the Veteran's IHD was characterized by metabolic equivalent of tasks (METS) level greater than 7, without evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray. 

3.  From March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013, the Veteran's IHD was characterized by a workload of greater than 3 METS but not greater than 5 METS resulting in in dyspnea, fatigue, angina, dizziness, or syncope, without chronic congestive heart failure or a left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  From July 21, 1998, the criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Prior to March 6, 2006, the criteria for an initial rating in excess of 10 percent for IHD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2016).

3.  From March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013, the criteria for a rating in excess of 60 percent for IHD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, DC 7005 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently rated under 38 C.F.R. § 4.130, DC 9411 as 30 percent disabling from January 21, 1998, to June 4, 2004, and as 50 percent disabling thereafter. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the GAF scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Further, GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The GAF score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, a November 1997 private treatment record reflects that the Veteran lived with his wife and daughter, but preferred to be isolated.  He reported that he did not like to listen to the radio or television, did not help around the house, and had lost interest in everything.  He stated that he liked to be enclosed in his room to avoid other people.  His psychiatrist concluded that his social functioning was severely impaired, and that his relationship with other people was poor.  The Veteran stated that he did not have any friends, went to work, and preferred to stay his room when he came back from work.  He reported frequent episodes of flashbacks during which he became agitated and lost control of himself.  During his interview, he exhibited very anxious behavior and cried several times.  His mood was depressed and anxious; his speech was slow with pauses; his thoughts were coherent and relevant, but illogical sometimes; and his thought content was about his war experiences.  He became very restless and depressed as he spoke about the subject, and there were obsessive thoughts about his war experiences.  He re-experienced his war experiences, which included illusions and flashbacks, and reported that he felt that there were people who were "looking for him."  His affect was depressed, inadequate, and inappropriate; and he was oriented to person and place, and partially in time.  His immediate and short-term memory were impaired, and his recent and remote memory were partially impaired.  His attention was not kept at all times, and he became distracted.  He had problems concentrating and following the interview; and came back to recurrent thoughts of war.  The psychiatrist found that his judgment was very poor, and that he could not make decisions or realistic plans because he did not have sufficient common sense to deal with daily problems.  She found that he had no insight and that his prognosis was poor.  She diagnosed PTSD and opined that the severity of his psychosocial stressors was catastrophic, with the highest level of adaptive functioning last year being very poor.  She concluded that, at the present, he was severely impaired to function at an emotional and social level, that his everyday life was severely limited, and that he was totally and permanently incapacitated to work.

A June 1998 VA examination report reflects that the Veteran was able to study and work; however, the Veteran reported that he worked "because he had no other alternative" and that he did his job well.  He stated that he had problems at the school where he worked, and that he had problems with students' parents due to his loss of control and his dealing with the students.  He denied any use of alcohol or drugs.  He explained that he was very strict at home and that he had very poor relations with his neighbors.  During his examination, the Veteran was clean, adequately dressed, and well-groomed.  He was alert and oriented to time, place, and person.  His mood was depressed, his affect was constricted, his attention was good, his concentration was good, his memory was intact, and his speech was clear and coherent.  He did not have any hallucinations, and he was not suicidal or homicidal.  His insight and judgment were fair, and he exhibited good impulse control.  He was assigned a GAF score of 80.

During an August 1999 hearing before the RO, the Veteran testified that he was a teacher at the Department of Education of Puerto Rico, and that his nerves affected him during his work.  He explained that he had problems with his students and school personnel.  He reported that he had nightmares about the war, that he woke up startled and scared, and that his symptoms were worsening.

VA treatment records in January 2002 reflect that the Veteran was oriented to time, place, and person; and that he was well-groomed.

A January 2002 VA examination report reflects that the Veteran completed his studies and worked for the last 30 years as an elementary school teacher.  The Veteran reported that this was his last semester teaching and that he was in the process of filing for retirement.  The Veteran explained that throughout the years his emotional condition was very variable with many "ups and downs."  During his examination, he was adequately dressed and groomed, alert, and very well aware of the interview situation.  He showed no abnormal tremors, tics, or mannerisms; and his attitude was cooperative.  His affect was adequate, his mood was depressed, his memory and intellectual functioning were adequate, and his judgement and insight were fair.  The Veteran described being irritable; and having poor frustration tolerance, saying that he was bothered by practically everything and then felt sorry for the way that he reacted.  He described an incident at school with a student after he was already receiving psychiatric treatment that almost cost him his job.  The Veteran also described quite vividly the experiences he had during military service.  The examiner found that, after examining the reports made by the private psychiatrists who previously evaluated the Veteran, the examiner was not in accord with the degree of impairment the private psychiatrists presented in their reports.  The examiner noted that the Veteran, despite his condition, had been able to maintain his job as a teacher and had a stable relationship with his wife and children.  The examiner opined that, despite the fact that the Veteran referred to occasional periods of being verbally aggressive at home, he usually recognized this as part of his emotional situation and he himself stated that he tried to help around the house and get involved doing different things and sharing with his family.  As such, the examiner opined that the degree of impairment presented by the Veteran was mild to moderate because he was able to work and maintain stable interpersonal relationships.  The Veteran was assigned a GAF score of 60.

VA treatment records in 2003 indicate that the Veteran was oriented to time, place, and person.  In March 2004, he complained of episodes of anxiety related to his PTSD.  In June 2004, the Veteran reported that he did not sleep well, could not concentrate on tasks, felt tired, and forgot things.  He stated that he became tearful on and off and became anxious during the day.  He had no history of illicit drug abuse, but admitted to alcohol use during the weekends up to five or six beers.  He denied suicidal ideation, but had thought "about being death instead of suffering."  He stated that he experienced chest palpitations and continued to have flashbacks from his duties in Vietnam, about which he did not like to talk because it made him nervous.  During his examination he was well-dressed and groomed, tearful and anxious, and somewhat apprehensive.  He was alert and oriented to time, place, and person; his mood was depressed; and his affect was constricted.  His speech was clear, relevant, and goal-directed.  He had auditory hallucinations, specifically male voices calling him by his nickname, and continued to experience flashbacks from Vietnam.  His memory seemed intact, although his ability to concentrate on tasks was diminished.  His insight and judgment were adequate.  He was assigned a GAF score of 55.

A January 2005 VA examination report reflects that the Veteran had no history of prior psychiatric hospitalization, and no history of alcohol or drug abuse.  The Veteran reported that in the last year he had been feeling sad, depressed, irritable, loss of interest for daily living activities, loss of energy with insomnia, inability to concentrate and to feel pleasure in daily tasks, and anxiety with restlessness and tension.  The Veteran stated that he had nightmares about his traumatic experiences in Vietnam about four times per week that were interfering in his activities of daily living; recurrent, intrusive, distressing thoughts about traumatic experiences in Vietnam that were interfering in his activities of daily living; and avoidant behavior related to his traumatic experiences in Vietnam.  He stated that he had been married to his wife for 34 years and that they had adult children.  He was currently living with his wife and did not experience marital problems.  However, he stated that he had poor social relations and poor leisure activities.  During his examination, the Veteran was we dressed appropriately with adequate hygiene.  He was cooperative and spontaneous, and established eye contact with the examiner.  He was alert and in contact with reality; and there was no evidence of psychomotor retardation or agitation, tics, tremors, and abnormal involuntary movement.  His thought process was coherent and logical, there was no looseness of association, and no evidence of disorganized speech.  There was no evidence of delusions, hallucinations, phobias, obsessions, panic attacks, suicidal ideation, or homicidal ideation.  His thought content included intrusive, recurrent, distressing thoughts about his traumatic experiences in Vietnam that were interfering in his activities of living daily.  His mood was anxious and depressed, and his affect was constricted and appropriate.  He was oriented to time, person, and place.  His recent, remote, and immediate memory was intact.  His judgment was good, and his insight was fair.  The examiner opined that the signs and symptoms described above were seriously interfering with the Veteran's employment and social functioning.  He was jumpy and hypervigilant; and he was unable to establish adequate interpersonal relations with his family and neighbors, or have adequate leisure activities.  He was assigned a GAF score of 50.

VA treatment records in June and July 2007 document that the Veteran felt anxious and was not sleeping well.  He was well-dressed and groomed, and did not exhibit any psychomotor disturbances.  In September 2007, the Veteran reported that he was experiencing more flashbacks but that they were "also getting into control," and that he had more energy.  Throughout 2007, the Veteran was well dressed and groomed with no psychomotor disturbances.  His mood was anxious; his affect restricted; his speech clear, relevant, and goal-oriented; and he denied any auditory hallucinations.  He was alert to time, place, and person; his memory was intact; and his insight and judgment were adequate.  He was assigned a GAF score of 50.

VA treatment records in March and November 2008 indicate that the Veteran's flashbacks had improved and that they occurred with less frequency and intensity.  The Veteran was well-dressed and groomed, with no psychomotor disturbances.  His mood was euthymic; his affect appropriate; his speech clear, relevant, and goal-directed; and he was alert to time, person, and place.  He had no hallucinations or suicidal and homicidal ideations, his memory was intact, and his judgment and insight were adequate.  He was assigned a GAF scores of 65 to 70. 

VA treatment records in December 2010 reflect that he was alert and oriented to time, person, and place; well-groomed; and in no apparent distress.  In November 2012, the Veteran reported that he continued to have episodes of anxiety, but that his sleep was fine and his nightmares were under control.  He was well-groomed, had good hygiene and good eye contact, and was cooperative.  He had no psychomotor retardation, tics, or abnormal involuntary movements.  His speech was spontaneous, coherent, and fluent with adequate volume and production.  His mood was fine; his affect restricted; his thought process coherent, goal directed, relevant, and with no racing thoughts; and his thought content intact.  He denied suicidal and homicidal ideations, as well as any auditory or visual hallucinations.  He was alert and oriented to time, person, and place; his recent and remote memory were intact; he had fair concentration and attention; and his insight and judgment were adequate.  He was assigned a GAF score of 65.  In March 2013, the Veteran stated that he was feeling depressed because he had borrowed 100 dollars from his son's savings and his wife had been accusing him of taking the money without permission.  He reported that he was not sleeping well, and that his appetite had been scanty.  His episodes of anxiety and jumpiness at night were increasing, and he felt guilty about the incident.  He had good grooming and hygiene, good eye contact, and was cooperative.  He had no psychomotor retardation, tics, or abnormal involuntary movements.  His speech was spontaneous, coherent, and fluent with adequate volume and production.  His mood was depressed; his affect restricted; his thought process coherent, goal directed, relevant, and with no racing thoughts; and his thought content intact.  He denied suicidal and homicidal ideation, as well as any auditory or visual hallucinations.  He was alert and oriented to time, person, and place; his recent and remote memory were intact; he had fair concentration and attention; and his insight and judgment were adequate.  He was assigned a GAF score of 60.

An April 2013 VA examination report reflects that the Veteran was receiving psychiatric treatment but had had no psychiatric hospitalizations since his last interview.  He persistently re-experienced the traumatic event by acting or feeling as if the traumatic event were recurring, which included a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes including those that occurred on awakening or when intoxicated.  He persistently avoided stimuli with efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; and markedly diminished interest or participation in significant activities.  He had persistent symptoms of increased arousal including hypervigilance and exaggerated startle responses.  The examiner found that his PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  His current symptoms included depressed mood with crying bouts, nervousness, fearfulness, and anxiety.  He was assigned a GAF score of 65; and the examiner found that he had occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

VA treatment records in February 2014 indicate that the Veteran had been feeling nervous lately, and that he and his wife were babysitting a two-year-old grandson.  He stated that the grandson was very hyperactive and drained him of energy, that he was too worried about the present stressors, and that his sleep had been erratic with nightmares.  He showed recurrent symptoms of anxiety, irritability, and insomnia; and was assigned a GAF score of 50.  In May 2014, the Veteran reported that he felt much more relaxed, that his grandson was adapting, and that the nightmares were less frequent and less intense.  He reported that the day before he had been near a motor vehicle accident where a person died, and the noise from the police and ambulance sirens triggered anxiety and flashbacks from past combat.  He was assigned a GAF score of 50.  Throughout his 2014 therapy sessions, he had good grooming and hygiene, good eye contact, and was cooperative.  He had no psychomotor retardation, tics, or abnormal involuntary movements.  His speech was spontaneous, coherent, and fluent with adequate volume and production.  His mood was depressed; his affect restricted; his thought process coherent, goal directed, relevant, and with no racing thoughts; and his thought content intact.  He denied suicidal and homicidal ideation, as well as any auditory or visual hallucinations.  He was alert and oriented to time, person, and place; his recent and remote memory were intact; he had fair concentration and attention; and his insight and judgment were adequate.  

VA treatment records in November 2015 reflect that the Veteran was doing fine.  He reported that he was helping with the care of his grandchildren and that his nightmares came and went.  In April 2016, the Veteran reported that he continued to struggle with his physical conditions, insomnia, and PTSD.  He stated that his pain worsened with humidity and that he only slept when he took medication.  He reported that his nightmares came and went.  That same month, the Veteran reported "ups and downs" in his mood, mild anxiety, intermittent sleep patterns, poor energy, and regular appetite.  He denied any suicidal and homicidal ideations, visual or auditory hallucinations, or perceptual disturbances or delusional ideas.  In 2015 and 2016, the Veteran had good grooming and hygiene, good eye contact, and was cooperative.  He had no psychomotor retardation, tics, or abnormal involuntary movements.  His speech was spontaneous, coherent, and fluent with adequate volume and production.  His mood was depressed; his affect restricted; his thought process coherent, goal-directed, relevant, and with no racing thoughts; and his thought content intact.  He denied suicidal and homicidal ideation, as well as any auditory or visual hallucinations.  He was alert and oriented to time, person, and place; his recent and remote memory were intact; he had fair concentration and attention; and his insight and judgment were adequate.  

A May 2016 VA examination report reflects that the Veteran married his current wife in 1967 and had a "very good" relationship with her and his children.  He lived with his wife in his own house, and helped to care for a three-year old grandchild.  The Veteran cultivated legumes as a hobby.  His current symptoms were chronic sleep impairment and mild memory loss, such as forgetting names, directs, and recent events.  The Veteran stated that he "forgot everything" and "where he placed objects."  He reported sleep disturbances, specifically not being able to sleep and getting up many times.  He stated that he "[felt] voices calling [him] frequently since four to five months."  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.

As previously noted, the Veteran has a 30 percent disability rating from January 21, 1998, to June 4, 2004, and a 50 percent disability rating thereafter.  Upon review of the evidence of record, the Board finds that an initial disability rating of 70 percent, but not higher, for psychiatric disorder is warranted for the entirety of the appeal period.  

Prior to June 4, 2004, the evidence shows that while the Veteran lived with his wife, he preferred to be isolated.  He did not have any friends, he had no hobbies, and he went to work and returned to his house where he locked himself in his room to avoid people.  He experienced flashbacks, anxiety, depression, and impaired memory.  The November 1997 private psychiatrist concluded that he was severely impaired to function at an emotional and social level, and that his everyday life was severely limited.  Likewise, in January 1998 he reported impaired impulse control that resulted in problems at his work, and stated that he had very poor relations with his neighbor and was very strict in his house.  The Veteran also reported nightmares, irritability, and poor frustration tolerance.  The Board acknowledges that the January 2002 VA examiner found that the Veteran's degree or impairment was mild to moderate because he was able to maintain his work and had a stable relationship with his wife.  However, the Board finds that the examiner appeared to diminish the Veteran's symptoms; particularly, the Veteran's statements that he had an altercation at the school that nearly cost him his work, and the Veteran's avoidance of others, flashbacks, nightmares, irritability, and depression.

From June 4, 2004, the Board notes that although the Veteran had periods of slight improvement, he nevertheless continued to experienced flashbacks, nightmares, depression, and anxiety.  He also experienced memory problems, episodes of anxiety, tearfulness, and in January 2005 and May 2016 reported that he heard male voices calling his name.  He was also hypervigilant, and unable to establish adequate relationships with his family and neighbors or have adequate leisure activities.  The January 2005 VA examiner found that the Veteran's symptoms were seriously interfering with the Veteran's employment and social functioning, and the April 2013 VA examiner concluded that his PTSD symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  Further, while the Veteran continuously denied any suicidal or homicidal ideations, in June 2004 he stated that he thought "about being death instead of suffering."

Based on the evidence above, the Board finds that from January 21, 1998, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.  However, the Veteran's symptoms did not at any time, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  For the entirety of the appeal period, despite his tendencies to isolate, the Veteran was still able to maintain minimal relationship with his wife, children, and grandchildren; and he did not exhibit symptoms listed in the criteria for a 100 percent rating such as persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to maintain minimal personal hygiene, disorientation to time and place, or gross impairment in thought processes or communication or their equivalents.  To the contrary, while the Veteran experienced some auditory hallucinations, these were not persistent as they only occurred in 2005 and then again in 2016.  Further, except in November 1997, the Veteran was always well-dressed and groomed; his speech was normal, clear, and goal-oriented; his thought content logical; and his insight and judgment adequate; and he was always oriented to time, person, and place.

The Board notes that the Veteran, for the most part, was assigned GAF score of 50, 55, and 60.  While he also had GAF scores of 65, 70, and 80, these higher scores were infrequent and reflect the Veteran's periods of improvement prior to a worsening in his symptoms.  Notably, the assigned GAF scores of 50 and 60 are consistent with a 70 percent rating.  Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As stated above, GAF scores are not dispositive and, rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores ranging between 50 and 60, during which time he endorsed suicidal ideations, chronic sleep impairment, depression, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons above, warrants an initial rating of 70 percent, but no higher.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, DC 9411.

IHD

The Veteran is currently service-connected for IHD rated as 10 percent disabling from July 8, 2003, to March 6, 2006; 60 percent disabling from March 6, 2006, to July 14, 2007; 100 percent disabling from July 15, 2007, to October 31, 2007; 60 percent disabling from November 1, 2007, to April 29, 2013; and 100 percent disabling thereafter, under 38 C.F.R. § 4.104, DC 7005.

This Diagnostic Code provides for a 10 percent rating for a workload greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication required.

A 30 percent evaluation is warranted for a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METS but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders; those rated under DCs 7000 through 7007, 7011, and 7015 through 7020 effective from October 6, 2006.  See 38 C.F.R. § 4.104.  The revised regulation did not alter the rating criteria under DC 7005 as outlined above; however, it contains the following new provisions:  (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained; (2) even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis; (3) if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

A November 2003 VA examination report reflects diagnoses of chronic IHD, old inferior wall myocardial infarction (MI), and unstable angina.  The Veteran complained of chest pain upon light effort, for example mowing the lawn or with lifting heavy objects.  METS were 8.9, and electrocardiogram (EKG) reported with normal sinus rhythm and old inferior MI. 

VA treatment records in June 2006 reflect LVEF of 49 percent.  In January 2007, the Veteran under right and left heart catheterization for congestive heart failure (CHF) and had LVEF of 35 percent.  In July 2007, the Veteran underwent coronary artery bypass grafting (CABG) due to severe CAD.  His LVEF was between 20 to 25 percent, and 30 to 35 percent.

A January 2008 VA examination report reflects no chest pain or use of sublingual nitroglycerine.  The examiner noted that the Veteran had CABG in July 2007, and a history of MI in 1996 and 2006.  He noted that the Veteran required continued medication that he had weekly episodes of fatigue, daily episodes of dizziness, and a history of dyspnea on moderate exertion.  His estimated METS were 4.6, and his LVEF was 35 to 40 percent.

VA treatment records in February 2012 document LVEF of 45 percent.

An April 2013 VA examination report reflects a history of status post CABG two times in 2007.  The Veteran reported that his heart condition had remained stable since his last examination, and he denied further MI hospitalization secondary to his heart condition or change in medical treatment.  The Veteran started that he needed to use nitro at least twice a month due to angina, and that he suffered from dyspnea on exertion with mild activities.  The examiner noted that the Veteran had chronic CHF, that his LVEF was 30 percent, and that an exercise stress test from 2012 showed METS of 7.

VA treatment records in January 2014 document LVEF of 20 to 35 percent, and the Veteran denied episodes of chest pain, shortness of breath, or fatigue upon physical activities.  

A May 2016 VA examination report reflects a diagnoses of CAD, status post CABG three times and MI.  The Veteran reported daily episodes of angina, dizziness, fatigue, and dyspnea upon walking less than 50 yards or climbing one flight of stairs.  His symptoms were not relieved by daily constant use of atorvastatin, hydrochlorothiazide, Lisinopril, and metoprolol.  The examiner found that the Veteran had CHF that was not chronic, as well as intermittent premature ventricular contractions (PVCs) with one to three episodes in the past 12 months.  His LVEF was 40 percent, and his METS level was 1 to 3, with symptoms of dyspnea, fatigue, angina, and dizziness.  The examiner noted that the METS level limitation provided above was due solely to the Veteran's heart condition.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent prior to March 6, 2006 is not warranted.  Further, the Board finds that a rating in excess to 60 percent from March 6, 2006, to July 15, 2007; and from November 1, 2007, to April 30, 2013, is not warranted.

Prior to March 6, 2006, the evidence of record does not demonstrate symptoms more nearly approximating episodes of METS greater than 5 but not greater than 7 resulting in dyspnea, fatigue, angina, dizziness, or syncope; and cardio hypertrophy or dilation on an electrocardiogram, echocardiogram or x-ray.  There is also no evidence that the symptoms more nearly approximated congestive heart failure, METS from 3 to 5, METS less than 3 or an ejection fraction less than 30 percent.  To the contrary, the Veteran's METS levels were 8.9; he did not experience any dizziness, angina, fatigue, syncope, or dyspnea; and his EKG reported with normal sinus rhythm and old inferior MI.  These findings are indicative of a disability rating of 10 percent.

From March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013, the Veteran's CAD also does not warrant an increase in disability rating in excess of 60 percent.  The evidence of record does not demonstrate symptoms more nearly approximating episodes of 3 METS or less, chronic CHF, or LVEF of less than 30 percent.  To the contrary, from March 6, 2006, to July 15, 2007, the Veteran's LVEF ranged between 49 percent and 35 percent.  Likewise, from November 1, 2007, to April 30, 2013, the Veteran required continued medication, his estimated METS levels were 4.6, and his LVEF ranged from 35 to 45 percent.  

The Board finds the VA examinations regarding the manifestations of the Veteran's IHD to be persuasive and probative against the claim for higher initial ratings because they were based on a review of the claims file and supported by a medical explanation that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board acknowledges the Veteran's testimony at his November 2016 hearing that he had experienced continuous symptoms of dyspnea since his effective date of service connection in July 2003.  The Board notes that the Veteran is competent to report that he has difficulty breathing and other symptoms.  When, however, the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  Thus, because the diagnostic code requires measurements of the Veteran's METS, LVEF, and diagnosis of acute or chronic CHF, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the Veteran's lay statements with respect to the severity of his service-connected IHD do not constitute competent evidence and have little to no probative value.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the reasons discussed above, the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's IHD from July 8, 2003, to March 6, 2006; and to a rating in excess of 60 percent from March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for service-connected IHD from July 8, 2003, to March 6, 2006; and to a rating in excess of 60 percent from March 6, 2006, to July 15, 2007, and from November 1, 2007, to April 30, 2013, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


